


Exhibit 10.54

 

AMENDMENT TO OPERATOR’S CONTRACT

 

THIS AMENDMENT TO OPERATOR’S CONTRACT (the “Amendment”) is made this 27th day of
August, 1998, by and among GREEN BRIDGE COMPANY, an Iowa corporation, BETTENDORF
RIVERFRONT DEVELOPMENT COMPANY, L.C., an Iowa limited liability company, LADY
LUCK GAMING CORPORATION, a Delaware corporation, and LADY LUCK BETTENDORF, L.C.,
an Iowa limited liability company (hereinafter collectively referred to as the
“Operator”) and RIVERBEND REGIONAL AUTHORITY, an Iowa not-for-profit corporation
(“RRA”).

 

WHEREAS, Operator and RRA have entered into an Operator’s Contract dated
August 11, 1994 (the “Operator’s Contract”); and

 

WHEREAS, the parties desire to amend the Operator’s Contract as provided herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Paragraph 5 of the Operator’s Contract
is hereby amended to read in its entirety as follows:

 

“5.                                Commencing on September 1, 1998 and
continuing for the term of this Contract, the Operator shall pay a fee to RRA
equal to 4.1% of the adjusted gross receipts (as defined in Section 99F.1(1) of
the Iowa Code). In order to assist RRA in its budgeting and grant process,
subject to the foregoing conditions subsequent, Operator agrees to pay RRA a
minimum annual fee of $3,000,000.00 (the “Floor Amount”). The Floor Amount will
be reconciled on an annual basis from September 1 through August 31 of each year
with any deficiency between the Floor Amount and the accumulated weekly
percentage fee due and payable on September 10, immediately following such year.
The Floor Amount shall be automatically terminated for any year during which any
of the following conditions subsequent occur which result in a decrease of
adjusted gross receipts to less than $64,000,000.00:

 

a.)                                  a change in Illinois gaming law resulting
in dockside gaming in the Illinois Quad Cities;

 

--------------------------------------------------------------------------------


 

b.)                                  introduction and operation of a fourth
casino in either Rock Island or Scott Counties;

 

c.)                                   removal of the Lady Luck Bettendorf vessel
for a hull inspection if required by applicable regulation; or

 

d.)                                  any change in Chapter 99F of the Iowa Code
or regulations promulgated by the Iowa Racing and Gaming Commission (IRGC).

 

From said sums, RRA shall be responsible for all of its administrative costs,
the annual DCI investigation of its board members as may be required, all legal
expenses, salaries, and all related costs associated with RRA’s administration
of the license. Operator covenants and agrees to pay all charges as required by
IRGC. Operator agrees to hold RRA harmless for any such charges required by
IRGC. The Operator shall provide at its expense, all necessary documentation to
establish to the reasonable satisfaction of RRA and IRGC the computation of the
fee set forth above. Operator agrees to pay to RRA and to account to RRA as
required to comply with IRGC’s rules and regulations. Operator shall pay the
percentage fee required herein weekly by 12:00 Noon on Friday following the
completion of each calendar week.”

 

2.                                      Paragraph 7 of the Operator’s Contract
is hereby amended by increasing the termination fee from $500,000.00 to
$1,000,000.00 which fee shall be payable within thirty (30) days.

 

3.                                      In all other respects the parties hereto
ratify and confirm the Operator’s Contract.

 

4.                                      This Amendment is expressly subject to
approval by the Iowa Racing and Gaming Commission and will be effective on
September 1, 1998. Operator further agrees to pay all legal and accounting
expenses of RRA related to the negotiation, preparation and approval of the
Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the day and year first
above written.

 

2

--------------------------------------------------------------------------------


 

 

RIVERBEND REGIONAL AUTHORITY

 

 

 

 

 

By

/s/ Martin W. Rich

 

 

 

 

 

Its President

 

 

 

By

/s/ (ILLEGIBLE)

 

 

 

 

 

Its Secretary

 

 

 

 

 

LADY LUCK BETTENDORF, L.C.

 

 

 

 

 

By

/s/ A. Tompkins

 

 

 

 

Title:  Manager

 

 

 

 

 

By

/s/ (ILLEGIBLE)

 

 

 

 

Title:  Manager

 

 

 

 

 

BETTENDORF RIVERFRONT

 

DEVELOPMENT COMPANY, L.C.

 

 

 

 

 

By

/s/ Michael L. Sampson

 

 

Michael L. Sampson

 

Title: Manager

 

 

 

 

 

GREEN BRIDGE COMPANY

 

 

 

By

/s/ Jeffrey D. Goldstein

 

 

Jeffrey D. Goldstein

 

Title: President

 

 

 

 

 

LADY LUCK GAMING CORPORATION

 

 

 

 

 

By

/s/ Andrew H. Tompkins

 

 

Andrew H. Tompkins

 

Title: President

 

3

--------------------------------------------------------------------------------
